Citation Nr: 0533937	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Chicago Department of Veterans 
Affairs (VA) Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


REMAND

In July 2005, the veteran testified before the undersigned at 
a hearing at the RO (Travel Board hearing).  Unfortunately, 
the tape of the hearing was either inaudible or destroyed, 
and thus a transcription could not be made.  In an August 
2005 letter from the Board, the veteran was notified that a 
transcription of July 2005 hearing could not be made, and he 
was offered the opportunity to appear for another hearing.  
The letter informed him that if he did not respond within 30 
days from the date of the letter, the Board would assume that 
he did not want a hearing and would proceed accordingly.  The 
veteran did not respond to the August 24, 2005 letter within 
30 days.  However, in correspondence received by the Board on 
October 13, 2005, he reported his desire to attend another 
Travel Board hearing.  He also reported that a hearing 
coordinator at the RO had informed him that "our hearing 
would be sometime in April of [20]06."  Although the 
veteran's response to the Board's August 2005 letter was not 
received within 30 days from the date of such letter, because 
he was apparently already informed by VA personnel that he 
would be afforded another hearing, due process considerations 
mandate that the hearing be rescheduled.  38 C.F.R. § 20.717.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


